DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the outer barrel bottom" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the angles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the horizontal damping piece connected with the side wall at a part which “has a small diameter”.  However, the relative terminology is indefinite because it is unclear what constitutes “small diameter”.  Is this relative to another diameter?  The metes and bounds of the claim are not adequately defined.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0066390 to YU et al. (“YU”).
Regarding claims 1-6, 8-15, and 17-20, YU (in Figs. 1-2, 5-15, and associated text) discloses a washing machine comprising
a washing machine shell (10);
an inner barrel (30) and an outer barrel (20) which are arranged in the washing machine shell; 
a suspension damping piece (60 or 70,71); and 
a support damping piece (70,72), wherein:
the suspension damping piece and the support damping piece are arranged between the washing machine shell and the outer barrel, and are connected with the washing machine shell and the outer barrel respectively (see Figs. 2, 5, and 7-15);
the suspension damping piece suspends the outer barrel in the washing machine shell and the support damping piece supports the outer barrel (see Figs. 2, 5, and 7-15);
the support damping piece and the suspension damping piece work together to reduce shaking of the inner barrel and the outer barrel (manifestly, the above configurations of YU are fully capable of the claimed intended use of working together to perform their designed functions),
wherein: one end of the suspension damping piece is connected with an upper part of the washing machine shell, and another end is connected with a side wall of the outer barrel (see Figs. 2, 5, and 7-15);
one end of the support damping piece is hinged with a lower part of the washing machine shell, and another end is hinged with a bottom or the side wall of the outer barrel (see Figs. 2, 4-5, and 7-15, particularly the hinged ends shown in Fig. 4),
wherein: several suspension damping pieces are provided and are evenly distributed along a circumference of the outer barrel (see Figs. 2, 5, and 7-15);
several support damping pieces are provided and are evenly distributed around a central axis of the outer barrel (see Figs. 2, 5-6, and 7-15);
horizontal projections of the suspension damping pieces and horizontal projections of the support damping pieces are alternatively distributed (see Figs. 2, 5, and 7-15, note the circumferential space between the suspension damping pieces and support damping pieces),
wherein: both the several suspension damping pieces and the several support damping pieces are arranged in pairs, both each pair of the several suspension damping pieces and each pair of the several support damping pieces are symmetrical to the central axis of the outer barrel (see Figs. 2, 5-6, and 7-15),
wherein: the suspension damping piece and the support damping piece are inclinedly arranged between the washing machine shell and the outer barrel (see Figs. 7-8, 10-11, 15),
wherein: the outer barrel includes an outer barrel bottom and an outer barrel body, and the outer barrel body is connected with an upper part of the outer barrel bottom (see Figs. 2, 5, and 7-15; note the outer barrel 20 has an outer barrel body portion readable on the portion at suspension damping piece support end 65 and above, while the outer barrel portion below end 65 reads on an outer barrel bottom including a side wall and bottom wall portion);
one end of the suspension damping piece is connected with a side wall of the outer barrel body, another end of the suspension damping is connected with the washing machine shell (see above Figs. 2, 5, and 7-15);
one end of the support damping piece is connected with a bottom or a side wall of the outer barrel bottom, and another end of the support damping piece is connected with the washing machine shell (see above Figs. 2, 5, and 7-15),
wherein: an opening of the outer barrel is lower than an opening of the inner barrel (the outer barrel of YU inherently has a drain, which reads on an opening that would be lower than the top opening of the inner barrel),
wherein: a horizontal damping piece (one of plural dampers 71 or another of the four dampers 72 in Figs. 2, 5-7, 9, 11, and 13-15) is provided, the horizontal damping piece is arranged between the outer barrel and the washing machine shell in a horizontal direction and the horizontal damping piece is connected with the outer barrel and the washing machine shell respectively, so that a horizontal vibration of the outer barrel and the inner barrel is reduced (see Figs. 2, 5, 7, 9, 11, and 13-15 with horizontal damping piece 71 connected with the outer barrel and washing machine shell, and fully capable of reducing horizontal vibration),
wherein: the outer barrel bottom includes a bottom wall and a side wall which are to form the outer barrel bottom; the horizontal damping piece is connected with the side wall of the outer barrel bottom and the support damping piece is connected with the bottom wall or side wall of the outer barrel bottom (note above wherein at least one of the plural dampers 72 read on a support damping piece and another of the plural dampers 72 read on a horizontal damping piece),
wherein: the angles between each of the horizontal projections of the several suspension damping piece and two nearest horizontal projections of the several support damping pieces are equal (note the angles between dampers 71 and 72 are equal),
 wherein: two pairs of the suspension damping pieces and two pairs of the support damping pieces are provided; planes formed by the two pairs of the suspension damping pieces are perpendicular to each other, and planes formed by the two pairs of the support damping pieces are perpendicular to each other (note Fig. 6 and planes between the dampers 72 formed across the outer barrel 20 would be perpendicular to each other,
wherein: the suspension damping piece (60) and the support damping piece (72) are inclinedly arranged between the washing machine shell and the outer barrel (see Figs. 7-8, 10, and 15),
wherein: the suspension damping piece (60) is tilted outwards from bottom to top; the support damping piece (72) is tilted inwards from bottom to top (see Figs. 7-8, 10, and 15),
wherein: the horizontal damping piece is hinged with the outer barrel and the washing machine shell respectively, and the horizontal damping piece is arranged between the suspension damping piece and the support damping piece in vertical direction (note hinged damping piece previously cited, along with hinged damper connections in Fig. 4),
wherein: a diameter of the side wall of the outer barrel bottom increases gradually from bottom to top, and the horizontal damping piece is connected with the side wall of the outer barrel bottom at a part which has a small diameter (note Fig. 2 where the wall 65 slightly increases in diameter from bottom to top (also note the angled pair of lines just above reference 65 on the right side demonstrating the increased diameter from bottom to top); note the tub diameter at the bottom where horizontal .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over YU in view of US 5,528,913 to SAVKAR.
YU, supra, discloses the claimed invention including an outer barrel bottom with a support damping piece connected between the outer barrel bottom and washing machine shell. YU does not expressly disclose a mounting plate arranged under the outer barrel bottom.  However, such configuration is old and known in the art.  For instance, SAVKAR (see Fig. 1 and associated text) teaches an art-related washing machine having a mounting plate (22) mounted to the bottom of outer barrel (32) wherein one end of a support damping piece (38) is connected with the mounting plate and the other end of the support damping piece is connected with the washing machine shell (14).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the outer barrel bottom of YU with a mounting plate, such as that taught in SAVKAR, to yield the same and predictable results of mounting washing machine components (such as support damping pieces) between the bottom of the outer barrel/tub and the washing machine shell/cabinet.
Regarding claim 16, YU teaches wherein: an opening of the outer barrel is lower than an opening of the inner barrel (see above in the 35 USC 102 rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711